Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2020 was filed after the mailing date of the Non-final rejection on 3/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. 	The formal drawings filed on 3/25/2020 have been approved by the examiner.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.    Claims 1, 8, and 11 are rejected under 35 U.S.C. 102b as being clearly anticipated by Suh et al. (US 2014/0061709).
 	With respect to Claim 1, Suh teaches a substrate 21 and a mesa structure 30, 33 on the substrate 21 and comprising semiconductor material a bump structure 30

37b comprises conductive material. A diffusion layer 31 recessed into the mesa structure 30, 33 between the bump structure 37b and the mesa structure 30, 33, wherein the diffusion layer 31 comprises semiconductor (i.e. made of In) and conductive material (i.e. made of tin) respectively from the mesa structure and the bump structure. Sidewalls of the diffusion layer 31 are spaced from sidewalls of the mesa structure 30, 33 (see paragraphs 28 -34; Figs. 1 and 6).
  	With respect to Claim 11, Suh teaches the conductive material of diffusion layer 31 comprises a metal and a semiconductor (see paragraph 32).

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2014/0061709) as applied to claim 1 above, and further in view of Gotoda et al. (US 2011/0220934) and Xin et al. (US 10,516,081).
	With respect to Claim 5, Suh discloses the claimed invention except for the mesa structure comprises a first alternating stack of different group III-V layers, an active group III-V layer overlying the first alternating stack, and a second alternating stack of different group III-V layers overlying the active group III-V layer.  However, Gotoda discloses the mesa structure comprises a first alternating stack of different group III-V layers 7, 8, an active group III-V layer 9 overlying the first alternating stack 7, 8, and a second alternating stack 10, 11 of different group III-V layers overlying the active group III-V layer (see paragraphs 16-18; Figs. 1 and 5).  Thus, Suh and Gotoda have substantially the same environment of mesa structure mounted and electrically attached to a substrate by a plurality of bumps.  Therefore, one skilled in the art before the effective filing date of the claimed invention would readily recognize substituting a first and second plurality of different group III-V layers for the II-V layers of Suh, since the first and second plurality of different group III-V layers would facilitate in reducing the defect density occurring within the laminated semiconductor layers in order to improve the light extraction of the LED chip. 
 	With respect to Claim 7, it is well known in the semiconductor industry to mount a LED chip on a semiconductor substrate 304, wherein a semiconductor devices 400 on the semiconductor substrate.  An interconnect structure 310 covering the semiconductor substrate and the semiconductor devices (see Fig. 3).

Allowable Subject Matter
9. 	Claims 14-20
10. 	Claims 2-4, 6, 9, 10, and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
11. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest an etch stop layer on the mesa structure, between the mesa structure and the substrate, wherein a bump structure protrudes through the etch stop layer to the diffusion layer in claim 2.
 	The mesa structure comprises a semiconductor layer within which the diffusion layer is recessed in claim 4.
 	The diffusion layer directly contacts the conductive bump structure at an interface, and wherein the conductive bump structure has the conductive material at the interface in claim 9.
 	The diffusion layer directly contacts the semiconductor layer at an interface, and wherein the interface has an inverted U-shaped profile in claim 10.
	A conductive contact on the mesa structure, wherein the mesa structure is between the conductive contact and the bump structure.  A conductive structure extending from the substrate to the conductive contact, wherein the conductive structure has a T-shaped profile in claim 6.
 	The mesa structure comprises a pair of Bragg reflectors and an active semiconductor layer that are vertically stacked with the active semiconductor layer between the Bragg reflectors in claim 12.
 	An etch stop layer on the bottom of the mesa structure, wherein the conductive bump structure protrudes through the etch stop layer in claim 13.
 	A vertical-cavity surface-emitting laser (VCSEL) overlying the substrate, wherein the VCSEL comprises a semiconductor layer at a bottom surface of the VCSEL.  A diffusion layer between the bump structure and the VCSEL, wherein the diffusion layer 
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
12. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.
















AC/March 10, 2021							/Alonzo Chambliss/
Primary Examiner, Art Unit 2897